Citation Nr: 0903993	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  03-15 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for residuals of a through and through gunshot wound 
to the left thigh, to include the postoperative residuals of 
repair for muscle herniation.

2.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran had active service from March 1966 to May 1969, 
and from March 1970 to March 1973.  The veteran also had 
unverified active service from May 1973 to July 1973.

Initially, this case came before the Board of Veterans' 
Appeals (Board), on appeal from rating decisions issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  In a September 2001 rating 
decision, the RO granted service connection for PTSD at a 30 
percent disability rating, and in an October 2002 rating 
decision, the RO continued the veteran's 30 percent 
disability rating for residuals of a through and through 
gunshot wound to the left thigh, to include the postoperative 
residuals of repair for muscle herniation.  Also in the 
October 2002 rating decision, the RO assigned separate 
evaluations for peripheral neuropathy of the left lower 
extremity and a left knee disability, both secondary to the 
service-connected residuals of the left thigh injury.  The 
veteran perfected his appeal for increased evaluations for 
PTSD and residuals of the left thigh gunshot wound.  As such, 
these are the only issues on appeal.

In a June 2004 decision, the Board denied the veteran's 
claims for increased evaluations for residuals of a through 
and through gunshot wound to the left thigh and PTSD.  The 
veteran appealed this decision to the U. S. Court of Appeals 
for Veterans Claims (Court).  In a July 2005 order, the Court 
granted the parties' Joint Motion for Remand (Joint Motion), 
vacated the June 2004 Board decision, and remanded the case 
for adjudication consistent with the Joint Motion.  In 
December 2005, the Board remanded the case for additional 
development as indicated by the Joint Motion.  It is again 
before the Board for further appellate review.

The Board notes that, in January 2005, the veteran indicated 
that he had moved to Louisiana; his file was then transferred 
to the RO in New Orleans, Louisiana.  

The veteran, through his representative, has indicated that 
his service-connected degenerative changes of his left knee 
and peripheral neuropathy of the left lower extremity have 
worsened.  These issues are not currently before the Board.  
As such, these issues are referred back to the RO for 
appropriate action.


FINDING OF FACT

1.  The veteran's residuals of a through and through gunshot 
wound to the left thigh, to include the postoperative 
residuals of repair for muscle herniation, are not manifested 
by a deep penetrating wound due to a high-velocity missile, 
large or multiple low-velocity missiles or the explosive 
effect of a high-velocity missile; shattering bone fracture, 
with extensive debridement or prolonged infection and 
sloughing of soft parts; intermuscular binding and 
cicatrization; extensive ragged, depressed and adherent scars 
of skin so situated as to indicate wide damage to muscle 
groups in the track of the missile; moderate or extensive 
loss of deep fascia or of muscle substance upon palpation; 
soft or flabby muscles in the wounded area which do not swell 
and harden normally in contraction; or evidence of severe 
impairment of function shown by tests of strength, endurance 
and coordinated movements when comparing the wounded side 
with the sound side.

2.  The residuals of a through and through gunshot wound to 
the left thigh are manifested by tender scarring.

3.  During the entire pendency of this appeal, the veteran's 
PTSD has been manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: disturbances of motivation and mood; 
depressed mood; diminished interest in activities; variably 
reported sleep disturbances and nightmares; poor 
concentration; irritability; low energy level; feelings of 
worthlessness; variably reported suicidal ideation; variably 
reported auditory hallucinations and visual hallucinations 
and difficulty in establishing and maintaining effective work 
and social relationships and Global Assessment of Functioning 
(GAF) scores of 45 to 70 and one at 80, with the most 
accurate score at 55, reflecting difficulty in social, 
occupational, or school functioning such as few friends, 
conflicts with peer or coworkers and variably reported 
suicidal ideation.  

4.  The veteran's PTSD is not manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as: obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.


CONCLUSIONS OF LAW

1. The rating criteria for an evaluation in excess of 30 
percent for a through and through gunshot wound to the left 
thigh, to include the postoperative residuals of repair for 
muscle herniation, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.7, 4.55, 4.56, 4.73, Diagnostic Code 
5313 (2008).

2.  The criteria for a separate 10 percent rating for tender 
scars as residuals of a through and through gunshot wound to 
the left thigh have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.20, 4.27, 4.118, 
Diagnostic Code 7804 (2002, 2008).

3.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for a disability rating of 50 percent, but no 
higher, for service-connected PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-14, 4.130, Diagnostic Code 9411 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The veteran was provided with this notice in July 2008.

In terms of the veteran's claim for a higher initial 
disability rating for his PTSD, the veteran is challenging 
the initial evaluation and effective date assigned following 
the grant of service connection.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra. 

In terms of the veteran's claim for an increased disability 
rating for his left leg disability, the duty to notify was 
not satisfied prior to the initial unfavorable decision on 
the claim by the AOJ.  Under such circumstances, VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as a statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  

In this case, the duty to notify with regard to his increased 
rating claim was satisfied subsequent to the initial AOJ 
decision by way of a June 2003 letter sent to the appellant 
that fully addressed all notice elements.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim(s) and of the appellant's and VA's 
respective duties for obtaining evidence.  In addition, the 
veteran was sent a July 2008 letter which met the notice 
requirements set out in Vazquez-Flores.  Although the notice 
letter was not sent before the initial AOJ decision in this 
matter, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of an August 2008 
supplemental statement of the case issued after the notice 
was provided.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the record.  The 
appellant was afforded VA medical examinations in September 
2007.  Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased disability rating - residuals of a through and 
through gunshot wound to the left thigh, to include the 
postoperative residuals of repair for muscle herniation

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008).  

Where service connection has already been established and an 
increase in the disability rating is at issue, as in the 
present case regarding the veteran's increased rating claims, 
it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board notes that the Court, in Hart v. Mansfield, 21 Vet. 
App. 505 (2007), held that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
reaching this conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  38 U.S.C. § 5110.  Accordingly, the 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

The veteran contends that his residuals of a through and 
through gunshot wound to the left thigh, to include the 
postoperative residuals of repair for muscle herniation are 
more severe than is reflected by his 30 percent disability 
rating.

The criteria for determining how to classify a muscle injury 
are set forth in 38 C.F.R. § 4.56 (2008).  The criteria 
consist of the type of injury, the history and complaints, 
and the objective findings.  For VA purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c) (2008).  A through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged. 38 C.F.R. 
§ 4.56(b) (2008).  The veteran contends that his service-
connected left thigh disability warrants a higher rating.

The veteran's left thigh disability has been rated at a 30 
percent disability rating under Diagnostic Code 5313, which 
provides for the evaluation of impairment of the pelvic 
girdle and thigh, Muscle Group XIII, posterior thigh group 
that includes the hamstring complex of 2 joint muscles: (1) 
biceps femoris; (2) semimembranosus; and (3) semitendinosus.  
The function of this Group is (1) extension of the hip and 
flexion of the knee; (2) outward and inward rotation of the 
flexed knee; and (3) acting with rectus femoris and sartorius 
(see XIV, 1, 2) synchronizing simultaneous flexion of hip and 
knee and extension of hip and knee by belt over pulley action 
at the knee joint.  If the injury is severe, a 40 percent 
disability rating will be assigned and if the injury is 
moderately severe, a 30 percent rating is assigned.  
38 C.F.R. § 4.73, Diagnostic Code 5313.

A moderately severe disability of muscles involves a through-
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular cicatrization.  There 
must be evidence of a hospitalization for a prolonged period 
in service for treatment of a wound of severe grade.  The 
record must contain consistent complaints of cardinal 
symptoms of muscle wounds.  Evidence of unemployability 
because of inability to keep up with work requirements, if 
present, must be considered.  The objective findings are 
entrance and, if present, exit scars that are relatively 
large and so situated as to indicate a track of a missile 
through important muscle groups. There are indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side. The tests 
of strength and endurance of the muscle groups involved 
(compared with the sound side) give positive evidence of 
marked or moderately severe loss. 
38 C.F.R. § 4.56(d)(3) (2008).

Under 38 C.F.R. § 4.56(d)(4) (2008), a severe disability of 
muscles involves a through-and-through or deep penetrating 
wound due to a high-velocity missile, or a large or multiple 
low-velocity missiles, or the explosive effect of a high- 
velocity missile, or shattering bone fracture, with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  The history 
and complaints are similar to the criteria set forth for a 
moderately severe level, in an aggravated form.  The 
objective findings include extensive ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile.  X-ray films 
may show minute multiple scattered foreign bodies indicating 
spread of intermuscular trauma and explosive effect of the 
missile.  Palpation shows moderate or extensive loss of deep 
fascia or of muscle substance.  Soft or flabby muscles are in 
the wounded area.  The muscles do not swell and harden 
normally in contraction.  Tests of strength or endurance 
compared with the sound side or of coordinated movements show 
positive evidence of severe impairment of function.

An April 2001 VA muscles examination of the left thigh 
reflected that the veteran had an eight by one centimeter 
scar located over the lateral left thigh, just over the 
iliotibial band at the junction of the distal and middle 
thirds of the thigh.  There was no evidence of any underlying 
muscle herniation or soft tissue loss.  The skin was the same 
color and texture with that of the surrounding skin, with no 
evidence adherence to the underlying bone.  Medially, just at 
the medial femoral condyle region, he had an eight by four 
centimeter scar from the exit wound, which was the same color 
as that of the surrounding skin.  It was slightly rougher 
than that of the surrounding skin.  There was one and a half 
centimeters of underlying muscle and soft tissue loss, but no 
detectable adherence to the underlying bone.  Examining his 
strength of his hamstrings bilaterally, he seemed to 
demonstrate about a 10 percent to 20 percent decrease in 
hamstring strength on the left, when compared to the normal 
right side.  His quad strength was 5/5 bilaterally, with no 
evidence of decrease when compared to the normal right side.  
With regard to his left posterior thigh, the examiner could 
not detect any evidence of a previous skin graft site and 
opined that the scar may have resolved since the original 
surgery.  The examiner assessed status post gunshot wound to 
the left thigh, with a history of lateral iliotibial band 
muscle herniation, which was previously repaired, as well as 
a skin graft taken from a donor site on the left posterior 
thigh.  The veteran did have a weakness on the left due to 
his muscle loss distally.  The examiner could not detect any 
significant deficits with regard to his previous skin graft 
donor site on the posterior thigh.  He did not have any 
evidence of a muscle herniation over the lateral thigh at 
this time.

In April 2002, a VA neurological examination of the veteran's 
left leg was performed. The veteran told the examiner that he 
sometimes experienced pain in the leg.  The examiner noted 
that there was some impairment of sensation to pin prick in 
the foot leading up to the knee.  Pain was noted over one of 
the scars and there was some weakness in the hamstring and 
contraction of the hamstring caused pain.  There was no 
significant weakness noted in the leg below the knee.  No 
other neurological manifestations were noted.

In April 2002, a joints examination of the leg was performed.  
The examiner noted that there was muscular defect along the 
posterior aspect of the thigh and tenderness across the 
muscles crossing the knee.  Nerve injury was reported and the 
doctor reported that the pain, numbness, and tingling were 
reportedly constant and painful in nature.  The knee was 
found to have a normal range of motion.  The examiner went on 
to write that the problems that the veteran was complaining 
about with respect to his left knee were related to the 
veteran's previous gunshot wound.

Following that examination, the RO reviewed the claims folder 
and concluded that the evidence did not support an increased 
evaluation per se for the gunshot wound to the left thigh and 
muscle repair.  However, it did find that a separate 
evaluation for peripheral neuropathy of the left lower 
extremity and degenerative changes of the left knee were 
appropriate.  The Board notes that, with respect to these two 
disabilities, the RO assigned two separate 10 percent 
disability ratings in an October 2002 rating decision.

A September 2007 VA muscles examination report shows that the 
veteran had slight tenderness on the lateral scar with no 
recurrence of muscle hernia.  The medial scar was slightly 
tender on firm palpation with local decrease in sensation.  
He has good strength and excursion with good coordination.  
There was no local thigh swelling or hardening in regular 
muscle contraction on walking.  There was no uncertainly of 
movement or impaired tonus.  There was moderate loss of power 
and weakness as compared to the other side.  The examiner 
noted that the medial hamstring was injured by a single high 
velocity large caliber bullet which resulted in a through and 
through injury.  With regard to whether there was an 
associated bone, nerve, vascular or tendon injury, the 
examiner noted that there was a contusion of the sciatic 
nerve.  The examiner noted that the veteran had pain, 
increased fatigability and weakness with weekly flare-ups of 
muscle injury residuals which were mild and lasted hours.  
The examiner noted that the veteran did not have decreased 
coordination, uncertainty of movement or lateral thigh muscle 
loss.  The examiner indicated that the veteran had left thigh 
medial hamstring weakness with left thigh pain.

The Board finds that, based upon the evidence of record, the 
veteran's left thigh disability picture does not approximate 
the criteria needed for a higher disability rating under 
Diagnostic Code 5313.  The veteran's service-connected left 
thigh disability reflects a through and through wound due to 
a high velocity bullet, not a missile, and has not resulted 
in shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding or cicatrization.  The September 2007 
examiner noted that, with regard to whether there was an 
associated bone, nerve, vascular or tendon injury, there was 
a contusion of the sciatic nerve.  The Board notes that the 
veteran is separately service connected for peripheral 
neuropathy of the left lower extremity.  

In addition, there are no extensive ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile, and palpation 
did not show moderate or extensive loss of deep fascia or of 
muscle substance.  The April 2001 VA examiner noted an eight 
by one centimeter scar located over the lateral left thigh 
and that there was no evidence of any underlying soft tissue 
loss or adherence to the underlying bone.  Medially, the 
veteran had an eight by four centimeter scar from the exit 
wound and there was one and a half centimeters of underlying 
muscle and soft tissue loss, but no detectable adherence to 
the underlying bone.  A September 2007 VA examiner reported 
that the veteran had slight tenderness on the lateral and 
medial scars with no recurrence of muscle hernia. 

Tests of strength or endurance compared with the sound side 
or of coordinated movements do not evidence of severe 
impairment of function.  The April 2001 examiner noted that 
he seemed to demonstrate about a 10 percent to 20 percent 
decrease in hamstring strength on the left, when compared to 
the normal right side, but there was no evidence of decrease 
in his quad strength when compared to the normal right side.  
The September 2007 examiner noted that the veteran had good 
strength and excursion with good coordination.  While there 
was no local thigh swelling or hardening in regular muscle 
contraction on walking, he had no uncertainly of movement or 
impaired tonus.  There was only moderate loss of power and 
weakness as compared to the other side.  The examiner 
indicated that the veteran had left thigh medial hamstring 
weakness with left thigh pain and no lateral thigh muscle 
loss. 

As such, based upon the evidence of record, the Board finds 
that the veteran's service-connected left thigh disability 
does not warrant a higher disability rating under Diagnostic 
Code 5313.  38 C.F.R. § 4.73, Diagnostic Code 5313.

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
(1) functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and (2) those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the Diagnostic Codes predicated on 
limitation of motion only.  See Johnson v. Brown, 9 Vet. App. 
7 (1996).  The Board acknowledges that the September 2007 
examiner noted that the veteran had pain, increased 
fatigability and weakness with weekly flare-ups of muscle 
injury residuals which were mild and lasted hours.  However, 
as noted in the VA regulations regarding rating injuries of 
muscle groups, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  As such, the veteran has already been compensated 
for any pain, weakness, fatigability or incoordination 
associated with his service-connected residuals of a through 
and through gunshot wound to the left thigh, to include the 
postoperative residuals of repair for muscle herniation under 
Diagnostic Code 5313.  38 C.F.R. §§ 4.40, 4.45, DeLuca, 
supra.  In addition, the Board notes that the Deluca 
provisions are applicable only with Diagnostic Codes which 
are based upon limitation of motion.  The veteran's service-
connected left thigh disability is rated under Diagnostic 
Code 5313; the criteria for rating under this Diagnostic Code 
do not include limitation of range of motion measurements.  
38 C.F.R. § 4.73, Diagnostic Code 5313.

The Board has considered rating the veteran's left thigh 
disability under other Diagnostic Codes pertaining to 
disabilities of the thigh in order to provide him with the 
most beneficial disability rating.  However, the only 
Diagnostic Codes which pertain to disabilities of the thigh 
and provide disability ratings in excess of 30 percent are 
ones for which the criteria for a higher disability rating 
include ankylosis of the hip, limitation of flexion of the 
left thigh to 10 degrees, flail joint of the hip and 
impairment of the femur.  38 C.F.R. § 4.71a, Diagnostic Codes 
5250, 5255, 5254, 5255 (2008).

Significantly, the Board finds that the medical evidence 
demonstrates consistently and throughout that, over the 
entire appeals period, the veteran meets the criteria for a 
30 percent disability rating for his service-connected 
residuals of a through and through gunshot wound to the left 
thigh, to include the postoperative residuals of repair for 
muscle herniation.  Hart, supra.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's residuals of a through and 
through gunshot wound to the left thigh, to include the 
postoperative residuals of repair for muscle herniation, are 
currently resulting in frequent hospitalizations or marked 
interference in his employment.  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2007).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claim for an increased rating for his residuals of a through 
and through gunshot wound to the left thigh, to include the 
postoperative residuals of repair for muscle herniation, the 
"benefit-of-the-doubt" rule is not applicable and the Board 
must deny his claim.  See 38 U.S.C.A. § 5107(b).

Separate disability rating - scars as residuals of his 
through and through gunshot wound to the left thigh

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
VA examiners have indicated that the veteran has scars as 
residuals of his through and through gunshot wound to the 
left thigh.  

The Board notes that the criteria used to evaluate 
disabilities involving the skin were amended in August 2002.  
67 Fed. Reg. 49,590-49,599 (Jul. 31, 2002).  The most 
favorable criteria must be applied, retroactive to, but no 
earlier than, the effective date of the change.  VAOPGCPREC 
3-2000.  

The regulations in effect prior to August 30, 2002 provide a 
10 percent disability rating for scars that are superficial, 
poorly nourished with repeated ulcerations and for scars that 
are superficial, tender and painful under Diagnostic Codes 
7803 and 7804.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, (2002).  In addition, prior to August 30, 2002, the 
regulations contained a Diagnostic Code which provided for a 
disability rating for limitation of a functional part as a 
result of a scar.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2002).   

The regulations that came into effect August 30, 2002 provide 
10 percent disability ratings for scars that are that are 
deep (involving underlying soft tissue damage) or cause 
limited motion and exceed an area of 6 square inches, that 
are superficial and do not cause limitation of motion but 
measure 144 square inches or greater, that are superficial 
and unstable and that are superficial and painful on 
observation.  
38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7804 (2008).  In 
addition, the current regulations also contain a Diagnostic 
Code which provides for a disability rating for limitation of 
a functional part as a result of a scar.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2008).   

The medical evidence fails to show that the veteran's 
residual scars are deep, cover an area of 6 square inches, 
measure 144 square inches or greater, are poorly nourished 
with repeated ulceration or are unstable. 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, (2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7801 to 7804 (2008).  Similarly, there is no 
indication that the veteran's residual scar affects the 
function of the affected part to warrant a rating under 
either the former or current Diagnostic Code 7805.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805, (2002, 2008).  However, the 
September 2007 examiner noted that the veteran's scars were 
tender to palpation.  Diagnostic Code 7804 provides that a 10 
percent disability rating should be assigned for tender 
scars.  Therefore, the Board finds that the veteran's 
residual scars warrant a separate 10 percent disability 
rating under Diagnostic Code 7804.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2008). 

Higher initial disability rating - PTSD

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008).  Because this appeal 
involves initial ratings for which service connection was 
granted and an initial disability rating was assigned, it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's service-connected PTSD is rated 30 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411 for 
PTSD.  A 30 percent schedular evaluation contemplates 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events). 

A 50 percent rating is assigned upon a showing of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once per week, difficulty in understanding 
complex commands; impairment of short- or long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 

A 70 percent evaluation is warranted if the veteran exhibits: 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
actives; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships. 

In assessing the evidence of record, it is important to note 
that the global assessment of functioning (GAF) score is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DSM-IV, p. 32).  GAF scores ranging between 71 and 80 reflect 
that if symptoms are present they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument; no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy or theft within the household), but 
generally functioning pretty well and has some meaningful 
interpersonal relationships.  A GAF score in the range of 51 
to 60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  
Scores from 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). 

A March 2001 VA examination report shows that the veteran 
reported nightmares which occurred about three times per week 
and flashbacks to his combat experience which occurred every 
day.  He had intrusive memories of combat.  He indicated that 
he felt shut off from people and that he was emotionally 
numb.  He reported hypervigilance and an exaggerated 
response.  He has significant difficulty at work with feeling 
t3ense and needed to take a couple of days off every two to 
three weeks. Upon examination, the veteran was awake, alert 
and oriented in all spheres.  He was neatly dressed and 
groomed.  He was cooperative with the examination and his 
affect was constricted, slightly anxious, depressed and 
congruent with his mood.   His speech was normal rate, tone 
and volume and his thought processes were linear, logical and 
goal directed.  He did not exhibit flight of ideas or 
loosening of emotions.  He endorsed no auditory, visual or 
tactile hallucinations.  He did not appear to respond to 
internal stimuli, and he did not exhibit delusions.  Insight 
and judgment were intact and he denied suicidal or homicidal 
ideation, intent or plan.  The assessment was PTSD and 
alcohol abuse.  He was assigned a GAF of 55.

VA treatment records from February and May 2002 show that the 
veteran was alert, pleasant and cooperative, with a full 
affect and an anxious mood.  He had normal speech and good 
eye contact.  His thought process was logical and relevant.  
His insight and judgment were intact and his thought content 
was without psychotic features or suicidal or homicidal 
ideas.  He was assigned GAF scores of 60 and 65, 
respectively.  A November 2002 VA medical record shows that 
the veteran had a GAF score of 55.  It was noted that the 
veteran was experiencing sleeplessness, restlessness, and 
nightmares.  Another entry from January 2003 shows a GAF 
score of 60 with complaints of depression and anxiety, and 
the use of medications for sleeplessness.

A February 2003 VA PTSD examination report shows that the 
veteran told the examiner that he had difficulty getting 
along with others, including co-workers and his own family.  
However, he did state that he had worked for the same general 
employer for 23 years. He further complained of 
sleeplessness, nightmares, irritability, depression, 
worthlessness, and poor concentration.  He indicated that he 
had thought about suicide but had no current suicidal 
ideation.  Upon examination, the examiner found that the 
veteran appeared restless and agitated, although he was 
cooperative and maintained good eye contact throughout the 
examination.  His speech was normal in rate, volume and tone 
and his mood was depressed with a blunted affect.  Thought 
processes were organized, linear and goal directed.  The 
veteran was not experiencing hallucinations, delusions, or 
suicidal/homicidal ideations.  The veteran's insight, 
judgment, and functioning abilities were found to be intact 
and within normal limits.  He assigned a GAF score of 55.

March, June and October 2003 VA treatment record shows that 
the veteran continued to have nightmares and flashbacks and 
felt generally anxious.  He was assigned a GAF of 60.  June 
and October 2004 VA medical records show that the veteran was 
assigned GAF scores of 55.  

A September 2005 psychiatry consultation report reflects that 
the veteran had been medicated with Paxil and Ambien for the 
previous three years and that he felt, at times, that he was 
"going crazy."  He reported a history of trauma nightmares 
accompanied with adrenergic discharges leading to insomnia of 
the mixed type, flashbacks, poor self esteem, foreshortened 
future, detachment, intrusive recollection, avoidance, 
diminished interest, no motivation, poor concentration, poor 
self esteem, since of worthlessness, ruminations about his 
failures, difficulty in making decisions and distractibility.  
The veteran reported that the Paxil made him less paranoid 
and improved the hallucinations and nightmares.  Upon 
examination, the veteran was social with mild apprehension, 
and that he was frank, conscious and alert times three.  His 
speech was spontaneous and goal directed, his thought process 
was organized, he had no delusions or loose associations, and 
he denied suicidal and homicidal ideation.  His insight, 
judgment, memory and reliability were good.  The examiner 
diagnosed PTSD and assigned a GAF score of 80.  

A July 2006 private examination report shows that the veteran 
had significant impairment at work which was related to his 
nightmares, flashbacks, poor concentration, increased 
vigilance, difficulty following directions, memory problems 
and severe depression.  He also had significant impairment in 
his interpersonal relationships.  He was diagnosed with PTSD, 
major depression, generalized anxiety disorder and a history 
of alcohol abuse.  He was assigned a GAF score of 45 to 49.

VA medical record from September 2006 and February 2007 
reflect that the veteran was assigned GAF scores of 70.  He 
continued to complain of nightmares and flashbacks.  

A September 2007 VA examination report shows that the veteran 
stated that he was having flashbacks , difficulty 
concentrating and that his memory was poor.  Upon 
examination, the veteran was anxious and apparently socially 
uneasy.  His thought processes were logical, coherent and 
relevant.  He was articulate, verbal and neatly attired.  He 
was cooperative, seemed intelligent and was well understood.  
He was well oriented to time, place, person and situation.  
His affect was within normal limits and his reasoning was 
good.  He exhibited no psychomotor slowing or agitation.  His 
verbal comprehension was good.  He seemed distractible and 
stated that he was quite forgetful and complained of both 
short and long termed memory problems.  The examiner noted 
that it was difficult to get a direct and precise answer to 
many questions during the course of the examination and that 
a review of psychological symptoms resulted in the 
endorsement of anxiety as well as panic attacks and chest 
pain.  The veteran indicated he had depression, insomnia, 
appetite disturbances, crying spells, anhedonia and 
nightmares.  He also indicated a desire to clean things that 
did not need cleaning and that he had racing thoughts and 
anger control problems with regards to his sons and the 
public in general.  He denied psychotic symptoms and there 
were none noted.  He indicated he had suicidal thoughts in 
the past in conjunction with his alcohol use.  The examiner 
noted that his behavioral problems had to do with his social 
anxiety and poor social skills.  He stated that he had great 
difficulty getting along with others.  The examiner indicated 
that the veteran had authority conflict as well as problems 
with memory and concentration on the job.  The examiner 
opined that the veteran's current condition was no worse than 
it was at the time of his February 2003 examination when he 
was assigned a GAF score of 55.  The veteran reported that he 
had nightmares and flashbacks of his trauma in Vietnam.  He 
indicated that he had night sweats as well as panic and 
depression and feelings of worthlessness.  The examiner 
diagnosed PTSD and alcohol dependency, which the veteran 
stated was in remission.  The examiner went on to note that, 
while the veteran was assigned GAF scores of 70 and 60, he 
felt that the GAF score of 55, which was assigned at his 
February 2003 examination, was consistent with this current 
examination.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2006).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail." To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

The Board notes that, pursuant to 38 C.F.R. § 4.2, different 
examiners will not describe the same disability in the same 
language.  It is the responsibility of the rating specialist 
to interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present. Following this 
tenet, we must reconcile all the evidence into a consistent 
picture to reflect each element of disability.  The overall 
picture of the veteran's current symptoms and his GAF scores 
assigned by the VA examiners indicate that the veteran's 
current condition more nearly approximates the criteria for a 
50 percent rating.  

The veteran's symptoms, taking into account his treatment 
history and his assessed GAF scores on recent examination, 
are consistent with a finding of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: crying spells; disturbances of motivation 
and mood; depressed mood; diminished interest in activities; 
sleep disturbances, nightmares and flashbacks; poor 
concentration; irritability; low energy level; feelings of 
worthlessness; variably reported suicidal ideation; and 
difficulty in establishing and maintaining effective work and 
social relationships.  The veteran's GAF scores have varied 
throughout the appeals period.  However, the February 2003 VA 
examiner and the September 2007 VA examiner gave the most 
thorough examinations and both assigned GAF scores of 55, 
reflecting moderate symptoms such as occasional panic 
attacks, or moderate difficulty in social, occupational, or 
school functioning such as few friends and conflicts with 
peers or coworkers.  The Board notes that the September 2005 
VA examiner assigned a GAF score of 80, which reflects that 
if symptoms are present, they are transient and expectable 
reactions to psychosocial stressors, such as difficulty 
concentrating after family argument and no more than slight 
impairment in social, occupational, or school functioning, 
such as temporarily falling behind in schoolwork.  However, 
the same examiner noted that the veteran had felt, for the 
previous three years, that he was "going crazy" and that he 
had trauma nightmares accompanied with adrenergic discharges 
leading to insomnia of the mixed type, flashbacks, poor self 
esteem, foreshortened future, detachment, intrusive 
recollection, avoidance, diminished interest, no motivation, 
poor concentration, poor self esteem, since of worthlessness, 
ruminations about his failures, difficulty in making 
decisions and distractibility.  Therefore, the Board finds 
that the GAF score of 80 does not accurately reflect the 
veteran's documented symptomatology.

The veteran's PTSD disability picture falls within the 
criteria for a 50 percent rating, and the preponderance of 
the evidence is against entitlement to a disability rating of 
70 percent.  Significantly, the evidence of record is totally 
devoid of any report of obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, unprovoked irritability with 
periods of violence, spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances or an inability to establish and 
maintain effective relationships as to warrant a 70 percent 
evaluation for depression.  Moreover, there is not a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise provide a basis for assigning a rating higher 
than 50 percent at this time.  38 U.S.C.A. § 5107 (West 
2002).

In reaching this decision the Board considered whether the 
veteran's service-connected PTSD, standing alone, presents an 
exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards. See 38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996).  Significantly, no 
evidence has been presented showing factors not already 
contemplated by the rating criteria, such as frequent periods 
of hospitalization, due solely to the veteran's depression, 
as to render impractical the application of the regular 
schedular standards.  In light of the foregoing, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) are not met.  The Board is therefore not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2008).  

In reaching this determination, the Board has considered 
whether, under Fenderson, supra, a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson, 12 Vet. App. 119.  But there is no 
evidence that the veteran's PTSD has been persistently more 
severe than the extent of disability contemplated under the 
assigned rating at any time during the period of this initial 
evaluation.  


ORDER

A disability rating in excess of 30 percent for residuals of 
a through and through gunshot wound to the left thigh, to 
include the postoperative residuals of repair for muscle 
herniation is denied.

A 10 percent disability rating for scars as residuals of a 
through and through gunshot wound to the left thigh is 
granted, subject to the law and regulations governing the 
payment of VA monetary benefits.

An initial disability rating of 50 percent for PTSD is 
granted, subject to the law and regulations governing the 
payment of VA monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


